PER CURIAM.
Shawn L. Brock appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm without comment the trial court’s order in all respects except as to claim six. Brock’s claim six is facially sufficient and has not been refuted by the record. Brock is entitled to an evidentiary hearing as to that claim. Nelson v. State, 875 So.2d 579 (Fla.2004); Jacobs v. State, 880 So.2d 548 (Fla.2004). Therefore, we reverse and remand for an evidentiary hearing on claim six.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
GRIFFIN, ORFINGER and TORPY, JJ., concur.